LYNN, J.,
concurring specially. I concur in the result reached in Justice Hicks’s decision, but write separately to address more fully my reasons for disagreeing with the dissenting opinion.
In Lassiter v. Department of Social Services, 452 U.S. 18, 31-32 (1981), the United States Supreme Court held that there is no automatic right to appointed counsel for an indigent parent in a parental rights termination proceeding. The Court, drawing upon its prior case law, concluded that there is a presumption that “an indigent litigant has a right to appointed counsel only when, if he loses, he may be deprived of his physical liberty.” Lassiter, 452 U.S. at 26-27. While recognizing that parental rights are very important, the Court explained that whether due process demanded appointed counsel should be decided on a case-by-case basis by, first, balancing the factors set forth in Mathews v. Eldridge, 424 U.S. 319, 335 (1976), and, second, balancing the net result of that calculation “against the presumption that there is no right to appointed counsel in the absence of at least a potential deprivation of physical liberty.” Id. at 31. Only where the result of this analysis demonstrates that the absence of counsel in a particular case renders the proceedings fundamentally unfair is a due process violation established. Id. at 33.
I would not expand the right to counsel in non-criminal cases under our State Constitution beyond that recognized under the Federal Due Process Clause. The dissent would create a right under the State Constitution that extends well beyond Lassiter because not only does the dissent envision a per se right, but it also would apply that right both to parental rights termination proceedings — the kind at issue in Lassiter — and to abuse or neglect proceedings — those where the parent is not exposed to a permanent deprivation of his or her rights as a parent. See RSA 169-C:2 (2002). The dissent’s position is at odds with our prior case law, which, consistent with Lassiter, has not found a per se right to counsel to exist outside the strict confines of direct criminal proceedings in which the accused is facing charges that may result in incarceration. See State v. Hall, *779154 N.H. 180, 184-85 (2006) (no per se right to counsel for criminal defendant seeking new trial in collateral proceeding); In re Brittany S., 147 N.H. 489, 493 (2002) (no per se right to counsel in proceeding by parent to terminate guardianship over minor child); State v. Cook, 125 N.H. 452, 459-60 (1984) (no per se right to counsel at hearing to determine one’s status as a habitual offender); Duval v. Duval, 114 N.H. 422, 426-27 (1974) (no per se right to appointed counsel in civil contempt proceeding).
In my view, the dissent’s position raises concerns that go to the heart of the judicial function. It is not difficult to understand why the Lassiter Court may have been unwilling to rely solely on the Mathews procedural due process factors in resolving that case: The right at issue in that case, and this one, is not simply procedural, but also has a significant substantive component. That is, the parents do not simply claim the right to be represented by counsel in the instant abuse or neglect proceedings — the legislature in fact has done nothing to interfere with that right; instead, they claim the right to have the State provide them with this service at the expense of the taxpayers. In other words, the parents claim the right to an economic entitlement.
Except in the individual case where fundamental fairness requires such an appointment, I would not extend the right to appointed counsel beyond the criminal law context because, once such a right is recognized in civil proceedings, it is hard to conceive of appropriate limiting principles. Although the interest of a parent in raising a child is unquestionably of fundamental importance, it is easy to envision other governmental actions that, as a practical matter, may have as devastating an effect on this right as the bringing of an abuse or neglect petition. Take a case as simple as that of a parent residing in northern New Hampshire, where public transportation is virtually non-existent, who is facing an administrative license revocation proceeding. If the parent loses his driver’s license, it is not difficult to imagine that this could effectively preclude him from maintaining employment, and in turn from supporting his children. Does such a person have a right to insist that the State bear the cost of providing him with an attorney at the revocation hearing? Cf. Bell v. Burson, 402 U.S. 535, 539-40 (1971) (holding that, in the context of the suspension of a State-granted driver’s license, due process requires that pre-suspension hearing involve probable cause determination as to the fault of the licensee, but hearing need not take the form of a full hearing on question of liability). Or what of an indigent parent in a divorce proceeding who is facing a represented opponent bent on preventing her from having any substantial residential time with her child? While this may be thought of as a private proceeding rather than, as here, one initiated by the State, the fact that the court — an arm of the State — is the instrumentality through which the *780deprivation of custody is implemented could be deemed sufficient State action to bring due process into play. Cf. Fuentes v. Shevin, 407 U.S. 67, 80-82 (1972) (applying constitutional due process analysis to State replevin actions); Shelley v. Kraemer, 334 U.S. 1, 20 (1948) (holding that granting judicial enforcement of privately created racially restrictive covenants violates Equal Protection Clause). Is the parent in this hypothetical entitled to insist that the State pay for the services of an attorney to represent her?
In the early part of the last century, the United States Supreme Court interpreted the broad and general language of the Due Process Clauses of the Fifth and Fourteenth Amendments as protecting property and contract rights that were nowhere specified in those amendments. See generally Lochner v. New York, 198 U.S. 45 (1905). Eventually, in the New Deal era, the Court corrected the notion that full-bore capitalism absent any significant regulation of property rights was the only economic system our Constitution allowed. See West Coast Hotel Co. v. Parrish, 300 U.S. 379, 391 (1937). But just as the Due Process Clauses of the State and Federal Constitutions do not cabin the legislature within a system of unrestrained laissez-faire, neither are they a repository of unelaborated collectivism under which courts can require the State to provide an ever increasing array of services exempt from the control of the political branches of government. Cf. Harris v. McRae, 448 U.S. 297, 317-18 (1980) (“Although the liberty protected by the Due Process Clause affords protection against unwarranted government interference ... , it does not confer an entitlement to such [government] funds as may be necessary to realize all the advantages of that freedom.”). But cf. Claremont School Dist. v. Governor, 142 N.H. 462, 472-73 (1997) (divining within Part II, Article 83 of the New Hampshire Constitution the existence of a constitutional right to have the state provide and pay for an “adequate” education for school age children). On this score, the words of Justice White bear repeating:
The Judiciary, including this Court, is the most vulnerable and comes nearest to illegitimacy when it deals with judge-made constitutional law having little or no cognizable roots in the language or even the design of the Constitution. Realizing that the present construction of the Due Process Clause represents a major judicial gloss on its terms, as well as on the anticipation of the Framers, and that much of the underpinning for the broad, substantive application of the Clause disappeared in the conflict between the Executive and the Judiciary in the 1930’s and 1940’s, the Court should be extremely reluctant to breathe still further substantive content into the Due Process Clause so as to strike down legislation adopted by a State or city to promote its welfare. *781Whenever the Judiciary does so, it unavoidably pre-empts for itself another part of the governance of the [state] without express constitutional authority.
Moore v. East Cleveland, 431 U.S. 494, 544 (1977) (White, J., dissenting).
The three Mathews factors that we utilize in addressing due process questions are surely among the same considerations the legislature must have weighed in determining whether to appropriate funds for counsel for accused indigent parents in abuse or neglect proceedings. In my view, the legislature’s call on this question is due substantial deference, not only because it has an obligation equal to our own to comply with the State and Federal Constitutions, see Arizona Christian School Tuition Org. v. Winn, 131 S. Ct. 1436, 1442 (2011), and its judgment as a co-equal branch of government is due great respect, but also because in making that judgment it has access to far more information than we do, and must act based on a far broader perspective than we can readily appreciate in our role as adjudicators of discrete cases. See Turner Broadcasting Systems, Inc. v. FCC, 520 U.S. 180, 195-96 (1997). Specifically, the legislature must compare the costs versus benefits of providing and paying for counsel in abuse or neglect cases against a vast array of other programs and interests, all of which are vying for funding, while also making judgments as to what level of resources the public can reasonably be called upon to provide through taxation. We must presume it accomplished these tasks in this case and came to the conclusion that, from its global perspective, continuing to supply court-appointed counsel to indigent parents in abuse or neglect cases was not in the overall public interest. We should not second-guess that judgment.
Providing counsel at State expense to indigent parents facing abuse or neglect proceedings may well represent enlightened public policy. See Lassiter, 452 U.S. at 33. However, except insofar as the denial of counsel to an indigent accused parent in a particular State-initiated abuse or neglect case results in fundamental unfairness, whether to provide this entitlement or not is a matter for the legislature to decide.